DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 02-25-2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. There is no citation of relevance nor English translation of relevant information for Non-Patent Literature Documents Cite No 1. 

Response to Arguments
Claims 1-11 and 14-19 are pending. Claims 12, 13, and 20 are cancelled.
Regarding objections to the claims, claim 20 was objected to because of a minor informality. Claim 20 is currently cancelled.
Regarding the Means plus function invocation under 35 U.S.C, §112(f), the examiner finds the amendments to claim 1 provide sufficient structure to overcome the means plus function invocation. Claim 1 does not invoke 35 U.S.C, §112(f). Claims 12, 13, and 20 are cancelled.
Regarding the rejection of claims 12, 13, and 20 under 35 U.S.C, §112(a), claims 12, 13, and 20 are cancelled.
Regarding the rejection of claims 1-20 under 35 U.S.C, §112(b), pertaining to use of the relative term “highly realistic” in independent claims 1 and 14, the examiner finds the amendments to claims 1 35 U.S.C, §112(b) for failure to clearly link structure for the terms that recited the Means plus function invocation under 35 U.S.C, §112(f), claims 12, 13, and 20 are cancelled.
Regarding the rejection of claims 1-11 and 14-19 under 35 U.S.C. §103, Applicant's arguments filed 03-08-2021 have been fully considered but they are not persuasive. Applicant argued that the examiner has not established a prima facie case of obviousness. Specifically, applicant argued:
Cacabelos does not teach a data output unit configured to output test drive scenario data to the processor that generates a virtual scene, the data output unit being configured to display the test drive scenario data in a virtual scenario. 
Cacabelos intends its test drive scripts to be used to drive actual vehicles on actual roads in an attempt to duplicate previous malfunctions. Generating virtual scenes with virtual scenarios has nothing to do with this objective: Virtual scenes with virtual scenarios would not prompt an actual vehicle to experience a malfunction that a technician could then fix. Therefore, modifying Kim with Cacabelos would render Cacabelos unsatisfactory for its intended purpose. 
Examiner respectfully disagrees. 
Regarding the quotation from the Office Action filed 12-07-2020, “Cacabelos does not explicitly teach displaying the test drive scenario data in a virtual scenario in which one or more parameters of the output test drive scenario data can be changed”, the examiner was referring to the specific limitation taught by Kim, that is a virtual scenario in which one or more parameters of the output test drive scenario data can be changed.
Regarding point a, Cacabelos teaches a data output unit configured to output test drive scenario data to the processor that generates a virtual scene. Specifically, Cacabelos teaches TDS presentation device 116 in FIG. 1 (a data output unit) that contains test drive scripts (TDS) sent to processor 400 in FIG. 4 (configured to output test drive scenario data to the processor) which displays the TDS on user interface 404, shown in FIG. 4 and FIG. 12 (the processor that generates a virtual scene). 
the data output unit being configured to display the test drive scenario data in a virtual scenario. Specifically, Cacabelos teaches in paragraph [0076]: “…Outputting a TDS can include displaying a map with highlighted paths to be followed. Outputting a TDS can include outputting any aspects of TDS 1200 (shown in FIG. 12). Outputting a TDS can include displaying an image or video captured by a camera, such as the camera 324…”. The user interface 404 can display the TDS in various forms (the data output unit being configured to display the test drive scenario data), including a map view as shown in FIG. 12 (in a virtual scenario). 
Regarding point b, Cacabelos teaches the purpose of the test drive script and user interface is to “…provide the technician with a test drive script to guide the technician to drive the vehicle such that the vehicle is driven on roads where the owner's vehicle malfunctioned” (Cacabelos, Paragraph [0003]). Generating the virtual scene as shown in FIG. 12 serves to guide the technician in order to recreate vehicle malfunctions experienced by the driver. In this regard, generating virtual scenes (displaying guidance on the user interface) with virtual scenarios (with test drive scripts) is not only relevant, but required to integrate the test drive script of Cacabelos into a practical application. Therefore, modifying Kim with Cacabelos would not render Cacabelos unsatisfactory for its intended purpose. 
Further, in response to applicant's argument that there is no teaching, suggestion, or motivation to combine the references, i.e. that generating virtual scenes with virtual scenarios has nothing to do with this objective, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Therefore the combination of Cacabelos and Kim would allow the technician to perform test drive scripts with modified parameters to test for erroneous behavior, i.e. vehicle malfunctions which is desirable before deploying vehicles in the real world, i.e. before returning the vehicle to the owner, who experienced the malfunction. In this comparison, a design engineer testing a vehicle for erroneous behavior prior to deploying the vehicle is equivalent to a technician testing a vehicle for a malfunction prior to returning the vehicle to the owner. Thus a person having ordinary skill in the art prior to the effective filing date would be motivated to combine the teachings of Cacabelos and Kim. 
Claim 14 recites limitations similar to claim 1 and the rejection under 35 U.S.C. §103 is therefore maintained for the reasons outlined above. 
Dependent claims 2-11 and 15-19 inherit the limitations of independent claims 1 and 14, respectively, and are therefore rejected on the same basis as outlined above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 and 14-19 are rejected under 35 U.S.C. 103 as being as being unpatentable over Cacabelos in view of Kim.

Cacabelos and Kim were both cited in a previous Office Action.
Regarding claim 1, Cacabelos teaches:
A test drive scenario database system for virtual test drive scenarios, comprising: 
a processor that generates a virtual scene, and a database memory; 
(Cacabelos, FIG. 1: (116), (120); FIG. 4: (400); FIG. 9: (908); FIG. 12; 
Paragraph [0141]: “Block 908 includes outputting, by the TDS [test drive script] presentation device 116, the TDS… Outputting the TDS by the user interface 404 can include displaying a visual portion of the TDS or playing an audible portion of the TDS… ”;
Paragraph [0145]: “… FIG. 12 shows aspects of a TDS 1200 in accordance with the example embodiments… ”;
Where the device that generates a virtual scene is the TDS [test drive script] presentation device 116 which generates a virtual scene (FIG. 12) using processor 400 and the database memory is the database 120 (FIG. 1))
a data receiving unit with one or more data receiving interfaces, configured to receive test drive scenario data from a plurality of real test drives of at least one first test vehicle having at least one first vehicle component to be tested, and store said data in the database memory, 
(Cacabelos, FIG. 1: (102), (104), (114), (120), (130), (132), (136); FIG. 2; Table 1;
Paragraph [0032]: “The vehicle 102 can include one or more electronic control units (ECU) 132 to control aspects of operating the vehicle… [and] generate VDV [vehicle data values] (such as a VDV based on a received input or a controlled output)…”;
Paragraph [0034]: “The data collector 104 can include a device or system that receives (e.g., collects) VDV [vehicle data values] from a vehicle, such as the vehicle 102, stores the VDV in a computer-readable medium, and provides the VDV to the TDS [test drive script] computing device 114… ”;
Paragraph [0040]: “…The functions pertaining to a TDS [test drive script] can include, but are not limited to, requesting, receiving, or storing data for generating a TDS, generating a TDS, storing a TDS in the database 120… ”;
Paragraph [0043]: “… the database 120 can include VDV and TDS instructions associated with a vehicle identifier, such as a year, make, and model of a vehicle. Table 1 shows vehicle identifiers 
Where the data receiving unit (data collector 104 and TDS computing device 114) receives test drive scenario data (vehicle data values) from a plurality of real test drives (Table 1 shows multiple test drives of a first test vehicle Y/M/M-1) with at least one component to be tested (engine) and stores the test drive scenario data (test drive scripts (TDS) that comprise vehicle data values (VDV)) in the database memory (database 120))
a configuration unit with at least one user interface, configured such that, at least one annotation is added to test drive scenario data from at least a portion of at least one of the plurality of real test drives; and 
(Cacabelos, FIG. 1; FIG. 2: (200), (214); FIG. 8: (808); FIG. 12: (1216);
Paragraph [0032]: “… One or more of the ECU can receive inputs (e.g., a sensor input), control output devices (e.g., a solenoid), generate… a diagnostic trouble code (DTC)… ”;
Paragraph [0129]: “Block 808 includes, adding, by the processor 200, a notification within the TDS. The notification can include a notice regarding a VDV [vehicle data value], a DCP [driving circumstance parameter] or the TDS [test drive script]. The user interface 404 can present a TDS notification visually or audibly. As an example, the notification can include a notification 1216 (shown in FIG. 12) regarding two DTC that were set along a particular point of Path-3 1206…”;
Where the configuration unit with at least one user interface (TDS computing device 114) adds an annotation (notifications including diagnostic trouble codes (DTCs)) to the test drive scenario data (TDS) from a portion (point along Path-3 1206) of at least one of the plurality of real test drives)). 
a data output unit with at least one data output interface, configured to output test drive scenario data from at least the portion of the at least one of the plurality of real test drives, to which the annotation was added, to the processor that generates a virtual scene, the data output unit being configured to display the test drive scenario data in a virtual scenario [in which one or more parameters of the output test drive scenario data can be changed].

Paragraph [0129]: “Block 808 includes, adding, by the processor 200, a notification within the TDS… the notification can include a notification 1216 (shown in FIG. 12) regarding two DTC that were set along a particular point of Path-3 1206…”;
Paragraph [0139]: “… The TDS computing device 114 can output a TDS in response to and based on the TDS request. Outputting the TDS by the TDS computing device 114 can include transmitting the TDS from the TDS computing device 114 or the database 120 over the network 118 to the TDS presentation device 116”;
Paragraph [0141]: “Block 908 includes outputting, by the TDS [test drive script] presentation device 116, the TDS… Outputting the TDS by the user interface 404 can include displaying a visual portion of the TDS or playing an audible portion of the TDS… ”;
Paragraph [0145]: “… FIG. 12 shows aspects of a TDS 1200 in accordance with the example embodiments… ”;
Where the configuration unit with at least one user interface (TDS computing device 114) adds an annotation (notifications including diagnostic trouble codes (DTCs)) to the test drive scenario data (TDS) from a portion (point along Path-3 1206) of at least one of the plurality of real test drives and the processor (TDS presentation device 116, including processor 400) is configured to display the test drive scenario data (TDS) in a virtual scenario (FIG. 12)). 
Cacabelos does not explicitly teach displaying the test drive scenario data in a virtual scenario in which one or more parameters of the output test drive scenario data can be changed.
However, in the same field of endeavor, Kim teaches: 
[…] the test drive scenario data in a virtual scenario in which one or more parameters of the output test drive scenario data can be changed.
(Kim, FIG. 1B: (188), (177), (133);
Paragraph [0003]: “… the automated dynamic object generation system may automatically generate dynamic virtual objects that introduce erroneous behavior in a simulation provided by a virtual simulation software. In order to categorize the erroneous behavior of dynamic objects that can happen in the real world, the automated dynamic object generation system may extract data from an accident database that describes real world roadway accidents”;
Paragraph [0006]: “A design engineer may provide a user input to the automated dynamic object generation system describing a probability distribution depending on their preferences for: (1) how frequently the dynamic virtual object will behave erroneously in the simulation; and (2) how severe the erroneous behavior will be in the simulation. The automated dynamic object generation system may associate this user input (i.e., the probability distribution) with the extracted random variables for a given object in order to construct one or more error models for a virtual dynamic object that represents the object in the simulation. The automated dynamic object generation system may provide the error model to the virtual simulation software. The error model may automatically generate the information necessary for the simulation tool to visualize (e.g., graphically depict) the dynamic virtual object in the simulation that behaves according to the probabilistic distribution”;
Where parameters (frequency and severity) are changed by a design engineer to alter the test drive scenario data displayed in a virtual scenario (simulation tool graphically depicting the behavior of dynamic virtual objects)). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to combine the test drive scenario database system of Cacabelos with the feature of changing simulation parameters of Kim because “Roadway virtualization software allows vehicle design engineers to design a simulation where their vehicle designs may be tested in a simulation before they are deployed in the real world… Automated vehicles include software that controls the driving functions of the vehicle. For example, the software may control how the automated vehicle response to objects in the environment that may behave in an erroneous behavior. An erroneous behavior may include any behavior that may cause or contribute to the occurrence of a roadway accident. The software included in the automated vehicle must identify and respond to these instances of erroneous behavior so that roadway accidents are minimized in occurrence and severity” (Kim, Paragraphs [0024] and [0025]).  
Regarding claim 2, Cacabelos and Kim teach the test drive scenario database system as claimed in claim 1. Cacabelos further teaches: 
The test drive scenario database system as claimed in claim 1, wherein the test drive scenario data comprises at least position data of the first test vehicle at a plurality of times, or continuously between a corresponding beginning and a corresponding end of a respective test drive
(Cacabelos, Table 1; FIG. 10, FIG. 11; FIG. 12; 
…A time or location identifier may be associated with each instance of data shown in Table 1”;
Paragraph [0061]: “The location detector 310 includes one or more devices configured to determine a location to associate with other data, such as a VDV or a DCP. The determined location can be represented by a location identifier…”;
Where the test drive scenario data (vehicle dative values (VDVs) or driving circumstance parameters (DCPs)) can be associated with a time or a location identifier, as shown in FIG. 10, FIG. 11 and FIG. 12) at a plurality of times during a test drive). 
Regarding claim 3, Cacabelos and Kim teach the test drive scenario database system as claimed in claim 2. Cacabelos further teaches:
The test drive scenario database system as claimed in claim 2, wherein the test drive scenario data comprises values of at least one other drive parameter of the first test vehicle at the plurality of times, or continuously between the corresponding beginning and the corresponding end of the test drive
(Cacabelos, Table 1; FIG. 10; FIG. 11;
Where the test drive scenario data (vehicle dative values (VDVs) or driving circumstance parameters (DCPs)) include multiple parameters monitored at a plurality of times as follows: Table 1 (Engine RPM, Intake MAP), FIG. 10 (Data-1, Data-2), and FIG. 11 (DCP-1, DCP-2)). 
Regarding claim 4, Cacabelos and Kim teach the test drive scenario database system as claimed in claim 1. Cacabelos further teaches: 
The test drive scenario database system as claimed in claim 1, wherein the test drive scenario data comprises environmental data of an area surrounding a position of the first test vehicle
(Cacabelos, FIG. 1: (104); FIG. 3: (324); 
Paragraph [0064]: “The camera 324 can be configured to capture one or more images for storing within the computer-readable medium 302. One or more of the captured images can be stored within the DCP 322. Multiple captured images can be stored as a video within the DCP 322. As an example, an image captured by the camera 324 can show an external environment to a vehicle being driven. The external environment can be a traffic pattern, a path the vehicle is being driven on, or some other aspect in an environment external to the vehicle…”;

Regarding claim 5, Cacabelos and Kim teach the test drive scenario database system as claimed in claim 4. Cacabelos further teaches:
The test drive scenario database system as claimed in claim 4, wherein the environmental data comprises data from at least one environmental information database
(Cacabelos, FIG. 1: (108); FIG. 5: (520); 
Paragraph [0031]: “The DCP provider 108 can provide DCP including meteorological parameters (i.e., data) to devices within the system 100. The meteorological data can include, but is not limited to, temperature data (e.g., one or more temperature values), barometric data (e.g., one or more barometric values), humidity data (e.g., one or more humidity values), and rainfall data (e.g., one or more rainfall per time values). The meteorological data can include corresponding time data so that the meteorological data can be associated with (i.e., correspond to) VDV and other DCP that correspond to (i.e., are associated with) similar time data. Some or all of the meteorological data provided by the DCP provider 108 can be provided by or based on data provided by the National Oceanic and Atmospheric Administration of the United States Department of Commerce or by some other source of meteorological data”;
Paragraph [0080]: “… FIG. 5 is a block diagram of a DCP provider 500. One or more of DCP providers 106, 108, 110, and 112 can be configured like at least a portion of the DCP provider 500…”;
Paragraph [0081]: “The DCP provider 500 includes a processor 502, a computer-readable medium 504… The computer-readable medium 504 can store CRPI 518, DCP 520, and other data, but is not so limited. The processor 502 can execute the CRPI 518…”;
Paragraph [0082]: “The CRPI 518 can include program instructions to receive messages including DCP, extract the DCP from the received messages, correlate the extracted DCP with other data (e.g., time data provided by the clock 510), or store the DCP within the DCP 520. In addition to time data, the DCP stored within the DCP 520 can include data corresponding to location”;
Where the environmental data (meteorological data) can be provided by a DCP provider 108, containing a database (computer-readable medium that stores DCP data)).
Regarding claim 6, Cacabelos and Kim teach the test drive scenario database system as claimed in claim 4. Cacabelos further teaches:
The test drive scenario database system as claimed in claim 4, wherein the environmental data comprises additional data that were captured by one or more sensors of the first test vehicle
(Cacabelos, FIG. 1: (104); FIG. 3: (306); 
Paragraph [0059]: “The motion detector 306 includes one or more devices for determining motion data (e.g., an acceleration value, a velocity value, a speed value, or a heading value). One or more of the motion values can include an angular motion value, such as an angular acceleration value or an angular velocity value. As an example, the one or more devices can include an accelerometer or a yaw rate sensor. The motion detector 306 can provide the motion data to any other component of the data collector 104 by the connection mechanism 316. The motion data can be stored as DCP within the DCP 322”;
Where the test drive scenario data (driving circumstance parameter (DCP)) includes additional data (motion data) from sensors (e.g. accelerometer or a yaw rate sensor)).
Regarding claim 7, Cacabelos and Kim teach the test drive scenario database system as claimed in claim 1. Cacabelos further teaches:
The test drive scenario database system as claimed in claim 1, wherein the test drive scenario data comprises position data of one or more other road users
(Cacabelos, FIG. 1: (104); FIG. 3: (310); Table 1; 
Paragraph [0034]: “The data collector 104 can include a device or system that receives (e.g., collects) VDV from a vehicle, such as the vehicle 102… The data collector 104 can communicatively couple to the vehicle 102 by the vehicle interface link 126. The data collector 104 can communicatively couple to the vehicle 136 by the vehicle interface link 138 or to other vehicles (not shown). The data collector 104 can be configured to communicatively couple with one vehicle at a time or more than one vehicle at a time”;
Paragraph [0043]: “The database 120 can store data for generating a TDS. As an example, the database 120 can include VDV and TDS instructions associated with a vehicle identifier, such as a year, make, and model of a vehicle. Table 1 shows vehicle identifiers for two different vehicles (i.e., Y/M/M-1 (e.g., a 1998 Chevrolet Corvette) and Y/M/M-2 (e.g., a 2013 Ford Escape)) and a complaint, cause, and correction (C/C/C) associated with VDV captured in an instance of the identified vehicle experiencing the C/C/C. The VDV in Table 1 include VDV that indicate an engine RPM value and an intake MAP value captured for an instance of the vehicle identified by the vehicle identifier… A time or location identifier may be associated with each instance of data shown in Table 1”;
The location detector 310 includes one or more devices configured to determine a location to associate with other data, such as a VDV or a DCP. The determined location can be represented by a location identifier”;
Where the test drive data (VDV) includes position data (location detector, part of the data collector 104) of other road users (the data collector is coupled to multiple vehicles at a time) and Table 1 shows VDV of multiple road users and can include a location identifier). 
Regarding claim 8, Cacabelos and Kim teach the test drive scenario database system as claimed in claim 1. Kim further teaches:
The test drive scenario database system as claimed in claim 1, wherein the first vehicle component to be tested comprises a control software, and the one or more parameters of the test drive scenario data are parameters of the control software
(Kim, FIG. 4: (256);
Paragraph [0073]: “The simulation displayed by the GUI 133 may test how the virtual vehicle responds to a dynamic virtual object 198 in various conditions or settings. For example, the vehicle design included in the simulation may be a design for an automated vehicle. The virtualization application 155 may generate the virtual vehicle that represents the automated vehicle based on a vehicle model that describes the physical hardware of the vehicle and a software model that describes the software of the vehicle. The software model includes the software that controls how the automated vehicle would respond to one or more obstacles or challenges… ”;
Paragraph [0099]: “The virtualization application 155 includes code and routines configured to generate a simulation for testing a virtual vehicle built based on the vehicle model data 256… ”;
Paragraph [0106]: “The vehicle model data 256 may include data describing of one or more virtual vehicles that are included in the simulation described by the GUI data 144… The vehicle model data 256 may be based on a vehicle design for a real world vehicle or a vehicle that is proposed for creation in the real world. The vehicle model data 256 operable to cause the virtual vehicle to accurately represent vehicle design”;
Paragraph [0107]: “The vehicle model data 256 may include software model data 257… The software model data 257 include software for an autonomous vehicle… ”;
Paragraph [0163]: “Referring to FIG. 7, depicted is a GUI 700 that depicts an outcome of the scenario detected in GUI 600 described above with reference to FIG. 6 where the second virtual vehicle 610 drives straight through the intersection. In this example, the second virtual vehicle 610 collides with the first virtual vehicle 605”;
Paragraph [0164]: “A collision may indicate that the software model for the first virtual vehicle 605 may be analyzed by a vehicle design engineer to determine why the first virtual vehicle 605 did not avoid the collision”;
Where the virtualization application 155 tests the control software (software model data 257) and changing a parameter of the software is equivalent to testing a new software model data 257 after analyzing the cause of the failure to avoid collision, as depicted in FIG. 7).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date to combine the test drive scenario database system of Cacabelos with the feature of testing control software of Kim for the same reasons as previously mentioned in claim 1. 
Regarding claim 9, Cacabelos and Kim teach the test drive scenario database system as claimed in claim 1. Cacabelos further teaches:
The test drive scenario database system as claimed in claim 1, wherein the data receiving unit is configured to receive test drive scenario data from real test drives of at least one second test vehicle, which has at least the first or another vehicle component to be tested, and save said data in the database memory
(Cacabelos, FIG. 1: (104), (120); Table 1; 
Paragraph [0034]: “The data collector 104 can include a device or system that receives (e.g., collects) VDV from a vehicle, such as the vehicle 102… The data collector 104 can communicatively couple to the vehicle 102 by the vehicle interface link 126. The data collector 104 can communicatively couple to the vehicle 136 by the vehicle interface link 138 or to other vehicles (not shown). The data collector 104 can be configured to communicatively couple with one vehicle at a time or more than one vehicle at a time”;
Paragraph [0043]: “The database 120 can store data for generating a TDS. As an example, the database 120 can include VDV and TDS instructions associated with a vehicle identifier, such as a year, make, and model of a vehicle. Table 1 shows vehicle identifiers for two different vehicles (i.e., Y/M/M-1 (e.g., a 1998 Chevrolet Corvette) and Y/M/M-2 (e.g., a 2013 Ford Escape)) and a complaint, cause, and correction (C/C/C) associated with VDV captured in an instance of the identified vehicle experiencing the C/C/C. The VDV in Table 1 include VDV that indicate an engine RPM value and an intake MAP value captured for an instance of the vehicle identified by the vehicle identifier… A time or location identifier may be associated with each instance of data shown in Table 1”;
Where test drive scenario data (vehicle data values (VDV)) of multiple vehicle components (engine RPM and intake MAP) from real test drives of multiple vehicles (Y/M/M-1 and Y/M/M-2) is shown in Table 1, collected by the data collector 104, and stored in the database 120). 
Regarding claim 10, Cacabelos and Kim teach the test drive scenario database system as claimed in claim 9. Cacabelos further teaches:
The test drive scenario database system as claimed in claim 9, wherein the data receiving unit is configured to receive the test drive scenario data of simultaneous real test drives of the first and second test vehicle and store said data in the database memory
(Cacabelos, FIG. 1: (104), (120); Table 1; 
Paragraph [0034]: “The data collector 104 can include a device or system that receives (e.g., collects) VDV from a vehicle, such as the vehicle 102… The data collector 104 can communicatively couple to the vehicle 102 by the vehicle interface link 126. The data collector 104 can communicatively couple to the vehicle 136 by the vehicle interface link 138 or to other vehicles (not shown). The data collector 104 can be configured to communicatively couple with one vehicle at a time or more than one vehicle at a time”;
Paragraph [0043]: “The database 120 can store data for generating a TDS. As an example, the database 120 can include VDV and TDS instructions associated with a vehicle identifier, such as a year, make, and model of a vehicle. Table 1 shows vehicle identifiers for two different vehicles (i.e., Y/M/M-1 (e.g., a 1998 Chevrolet Corvette) and Y/M/M-2 (e.g., a 2013 Ford Escape)) and a complaint, cause, and correction (C/C/C) associated with VDV captured in an instance of the identified vehicle experiencing the C/C/C. The VDV in Table 1 include VDV that indicate an engine RPM value and an intake MAP value captured for an instance of the vehicle identified by the vehicle identifier… A time or location identifier may be associated with each instance of data shown in Table 1”;
Where test drive scenario data (vehicle data values (VDV)) of multiple vehicle components (engine RPM and intake MAP) from real test drives of multiple vehicles (Y/M/M-1 and Y/M/M-2) is shown in Table 1, collected by the data collector 104 which is coupled to multiple vehicles at a time, and stored in the database 120). 
Regarding claim 11, Cacabelos and Kim teach the test drive scenario database system as claimed in claim 1. Cacabelos further teaches:
The test drive scenario database system as claimed in claim 1, wherein the data receiving unit is configured to receive the test drive scenario data, at least in part, via a wireless connection
(Cacabelos, FIG. 1: (104), (114), (124), (126); FIG. 2;
Paragraph [0030]: “The local communication links 122, 128, and 142, the network communication links 124, and the vehicle interface links 126 and 138 can include a wired communication link, a wireless communication link, or a combination of a wired link and a wireless communication link, but are not so limited…”;
Paragraph [0032]: “The vehicle 102 can include one or more electronic control units (ECU) 132 to control aspects of operating the vehicle… [and] generate VDV (such as a VDV based on a received input or a controlled output)…”;
Paragraph [0034]: “The data collector 104 can include a device or system that receives (e.g., collects) VDV from a vehicle, such as the vehicle 102, stores the VDV in a computer-readable medium, and provides the VDV to the TDS [test drive script] computing device 114… ”;
Where the data receiving unit (data collector 104 and TDS computing device 114) receives test drive scenario data (vehicle data values (VDV)) from a local communication links 124 and 126 which can be wireless). 
Regarding claim 14, Cacabelos teaches:
A method for examining test drives with a test drive scenario database system for virtual test drive scenarios, comprising: 
receiving test drive scenario data from a plurality of real test drives of at least one first test vehicle, which has at least one first vehicle component to be tested using a data receiving unit; 
(Cacabelos, FIG. 1: (102), (104), (114); Table 1;
Paragraph [0032]: “The vehicle 102 can include one or more electronic control units (ECU) 132 to control aspects of operating the vehicle… [and] generate VDV [vehicle data values] (such as a VDV based on a received input or a controlled output)…”;
Paragraph [0034]: “The data collector 104 can include a device or system that receives (e.g., collects) VDV [vehicle data values] from a vehicle, such as the vehicle 102, stores the VDV in a computer-readable medium, and provides the VDV to the TDS [test drive script] computing device 114… ”;

Where the data receiving unit (data collector 104 and TDS computing device 114) receives test drive scenario data (vehicle data values) from a plurality of real test drives (Table 1 shows multiple test drives of a first test vehicle Y/M/M-1) with at least one component to be tested (engine))
storing the test drive scenario data in a database memory;
(Cacabelos, FIG. 1: (120), (130); FIG. 2; Table 1;
Paragraph [0040]: “…The functions pertaining to a TDS [test drive script] can include, but are not limited to, requesting, receiving, or storing data for generating a TDS, generating a TDS, storing a TDS in the database 120… ”;
Paragraph [0043]: “… the database 120 can include VDV and TDS instructions associated with a vehicle identifier, such as a year, make, and model of a vehicle. Table 1 shows vehicle identifiers for two different vehicles (i.e., Y/M/M-1 (e.g., a 1998 Chevrolet Corvette) and Y/M/M-2 (e.g., a 2013 Ford Escape)) and a complaint, cause, and correction (C/C/C) associated with VDV captured in an instance of the identified vehicle experiencing the C/C/C. The VDV in Table 1 include VDV that indicate an engine RPM value and an intake MAP value captured for an instance of the vehicle identified by the vehicle identifier… ”;
Where the data receiving unit (data collector 104 and TDS computing device 114) receives test drive scenario data (vehicle data values) from a plurality of real test drives (Table 1 shows multiple test drives of a first test vehicle Y/M/M-1) with at least one component to be tested (engine) and stores the test drive scenario data (test drive scripts (TDS) that comprise vehicle data values (VDV)) in the database memory (database 120))
adding at least one annotation of a user of the test drive scenario database system to test drive scenario data from at least a part of at least one of the plurality of real test drives using a configuration unit; 
(Cacabelos, FIG. 1; FIG. 2: (200), (214); FIG. 8: (808)FIG. 12: (1216);
… One or more of the ECU can receive inputs (e.g., a sensor input), control output devices (e.g., a solenoid), generate… a diagnostic trouble code (DTC)… ”;
Paragraph [0129]: “Block 808 includes, adding, by the processor 200, a notification within the TDS. The notification can include a notice regarding a VDV [vehicle data value], a DCP [driving circumstance parameter] or the TDS [test drive script]. The user interface 404 can present a TDS notification visually or audibly. As an example, the notification can include a notification 1216 (shown in FIG. 12) regarding two DTC that were set along a particular point of Path-3 1206…”;
Where the configuration unit (TDS computing device 114) adds an annotation (notifications including diagnostic trouble codes (DTCs)) of a user of the system 100 to the test drive scenario data (TDS) from a portion (point along Path-3 1206) of at least one of the plurality of real test drives where the annotation is identified as belonging to a specific user by the vehicle ID (FIG. 12: (1214))).
outputting test drive scenario data from at least the part of the plurality of real test drives, to which the annotation has been added, using a data output unit, to a displaying device that generates a virtual scene; and 
(Cacabelos, FIG. 1; FIG. 2: (200), (214); FIG. 9: (908); FIG. 12: (1216);
Paragraph [0139]: “… The TDS computing device 114 can output a TDS in response to and based on the TDS request. Outputting the TDS by the TDS computing device 114 can include transmitting the TDS from the TDS computing device 114 or the database 120 over the network 118 to the TDS presentation device 116”;
Where the configuration unit (TDS computing device 114) adds an annotation (notifications including diagnostic trouble codes (DTCs)) of a user of the system 100 to the test drive scenario data (TDS) from a portion (point along Path-3 1206) of at least one of the plurality of real test drives and sends the test drive scenario data (TDS) to the data output unit (TDS presentation device 116)). 
displaying the test drive scenario data in a virtual scenario, on a device that generates the virtual scenario…
(Cacabelos, FIG. 1; FIG. 2: (200), (214); FIG. 9: (908); FIG. 12: (1216);
Paragraph [0139]: “… The TDS computing device 114 can output a TDS in response to and based on the TDS request. Outputting the TDS by the TDS computing device 114 can include transmitting the TDS from the TDS computing device 114 or the database 120 over the network 118 to the TDS presentation device 116”;
Block 908 includes outputting, by the TDS [test drive script] presentation device 116, the TDS… Outputting the TDS by the user interface 404 can include displaying a visual portion of the TDS or playing an audible portion of the TDS… ”;
Paragraph [0145]: “… FIG. 12 shows aspects of a TDS 1200 in accordance with the example embodiments… ”;
Where the configuration unit (TDS computing device 114) adds an annotation (notifications including diagnostic trouble codes (DTCs)) of a user of the system 100 to the test drive scenario data (TDS) from a portion (point along Path-3 1206) of at least one of the plurality of real test drives and the data output unit (TDS presentation device 116) is configured to display the test drive scenario data (TDS) in a virtual scenario (FIG. 12) and where the annotation is identified as belonging to a specific user by the vehicle ID (FIG. 12: (1214))). 
Cacabelos does not explicitly teach displaying the test drive scenario data in a virtual scenario, on a device that generates the virtual scenario in which one or more parameters of the test drive scenario data is changed.
However, in the same field of endeavor, Kim teaches:
… displaying the test drive scenario data in a virtual scenario, on a device that generates the virtual scenario in which one or more parameters of the test drive scenario data is changed
(Kim, FIG. 1B: (188), (177), (133);
Paragraph [0003]: “… the automated dynamic object generation system may automatically generate dynamic virtual objects that introduce erroneous behavior in a simulation provided by a virtual simulation software. In order to categorize the erroneous behavior of dynamic objects that can happen in the real world, the automated dynamic object generation system may extract data from an accident database that describes real world roadway accidents”;
Paragraph [0006]: “A design engineer may provide a user input to the automated dynamic object generation system describing a probability distribution depending on their preferences for: (1) how frequently the dynamic virtual object will behave erroneously in the simulation; and (2) how severe the erroneous behavior will be in the simulation. The automated dynamic object generation system may associate this user input (i.e., the probability distribution) with the extracted random variables for a given object in order to construct one or more error models for a virtual dynamic object that represents the object in the simulation. The automated dynamic object generation system may provide the error model to the virtual simulation software. The error model may automatically generate the information necessary for the simulation tool to visualize (e.g., graphically depict) the dynamic virtual object in the simulation that behaves according to the probabilistic distribution”;
Where parameters (frequency and severity) are changed by a design engineer to alter the test drive scenario data displayed in a virtual scenario (simulation tool graphically depicting the behavior of dynamic virtual objects)). 
It would have been obvious for a person having ordinary skill in the art before the effective filing date to combine the test drive scenario database system of Cacabelos with the feature of changing simulation parameters of Kim because “Roadway virtualization software allows vehicle design engineers to design a simulation where their vehicle designs may be tested in a simulation before they are deployed in the real world… Automated vehicles include software that controls the driving functions of the vehicle. For example, the software may control how the automated vehicle response to objects in the environment that may behave in an erroneous behavior. An erroneous behavior may include any behavior that may cause or contribute to the occurrence of a roadway accident. The software included in the automated vehicle must identify and respond to these instances of erroneous behavior so that roadway accidents are minimized in occurrence and severity” (Kim, Paragraphs [0024] and [0025]).  
Regarding claim 15, Cacabelos and Kim teach the method as claimed in claim 14. Cacabelos further teaches: 
The method as claimed in claim 14, wherein the test drive scenario data include position data of the first test vehicle at a plurality of times, or continuously between a corresponding beginning and a corresponding end of a respective test drive
(Cacabelos, Table 1; FIG. 10, FIG. 11; FIG. 12; 
Paragraph [0043]: “…A time or location identifier may be associated with each instance of data shown in Table 1”;
Paragraph [0061]: “The location detector 310 includes one or more devices configured to determine a location to associate with other data, such as a VDV or a DCP. The determined location can be represented by a location identifier…”;

Regarding claim 16, Cacabelos and Kim teach the method as claimed in claim 15, Cacabelos further teaches:
The method as claimed in claim 15, wherein the test drive scenario data include values of another drive parameter of the first test vehicle at the plurality of times, or continuously between the corresponding beginning and the corresponding end of the test drive
(Cacabelos, Table 1; FIG. 10; FIG. 11;
Where the test drive scenario data (vehicle dative values (VDVs) or driving circumstance parameters (DCPs)) include multiple parameters monitored at a plurality of times as follows: Table 1 (Engine RPM, Intake MAP), FIG. 10 (Data-1, Data-2), and FIG. 11 (DCP-1, DCP-2)). 
Regarding claim 17, Cacabelos and Kim teach the method as claimed in claim 14. Cacabelos further teaches:
The method as claimed in claim 14, wherein the test drive scenario data include environmental data from an environmental information database, of an area surrounding a position of the first test vehicle, and additional data captured by sensors of the first test vehicle
(Cacabelos, FIG. 1: (108); FIG. 5: (520); FIG. 1: (104); FIG. 3: (306); 
Paragraph [0031]: “The DCP provider 108 can provide DCP including meteorological parameters (i.e., data) to devices within the system 100. The meteorological data can include, but is not limited to, temperature data (e.g., one or more temperature values), barometric data (e.g., one or more barometric values), humidity data (e.g., one or more humidity values), and rainfall data (e.g., one or more rainfall per time values). The meteorological data can include corresponding time data so that the meteorological data can be associated with (i.e., correspond to) VDV and other DCP that correspond to (i.e., are associated with) similar time data. Some or all of the meteorological data provided by the DCP provider 108 can be provided by or based on data provided by the National Oceanic and Atmospheric Administration of the United States Department of Commerce or by some other source of meteorological data”;
Paragraph [0059]: “The motion detector 306 includes one or more devices for determining motion data (e.g., an acceleration value, a velocity value, a speed value, or a heading value). One or more of the motion values can include an angular motion value, such as an angular acceleration value or an angular velocity value. As an example, the one or more devices can include an accelerometer or a yaw rate sensor. The motion detector 306 can provide the motion data to any other component of the data collector 104 by the connection mechanism 316. The motion data can be stored as DCP within the DCP 322”;
Paragraph [0080]: “… FIG. 5 is a block diagram of a DCP provider 500. One or more of DCP providers 106, 108, 110, and 112 can be configured like at least a portion of the DCP provider 500…”;
Paragraph [0081]: “The DCP provider 500 includes a processor 502, a computer-readable medium 504… The computer-readable medium 504 can store CRPI 518, DCP 520, and other data, but is not so limited. The processor 502 can execute the CRPI 518…”;
Paragraph [0082]: “The CRPI 518 can include program instructions to receive messages including DCP, extract the DCP from the received messages, correlate the extracted DCP with other data (e.g., time data provided by the clock 510), or store the DCP within the DCP 520. In addition to time data, the DCP stored within the DCP 520 can include data corresponding to location”;
Where the environmental data (meteorological data) associated with a time and location can be provided by a DCP provider 108, containing a database (computer-readable medium that stores DCP data) and where the test drive scenario data (driving circumstance parameter (DCP)) includes additional data (motion data) from sensors (e.g. accelerometer or a yaw rate sensor)).
Regarding claim 18, Cacabelos and Kim teach the method as claimed in claim 14. Cacabelos further teaches:
The method as claimed in claim 14 further comprising analyzing dependencies between different test drive scenario data via an analysis unit of the device that generates a virtual scene
(Cacabelos, FIG. 1; FIG. 2: (200), (214); FIG. 8: (808); FIG. 12;
Paragraph [0129]: “Block 808 includes, adding, by the processor 200, a notification within the TDS. The notification can include a notice regarding a VDV, a DCP or the TDS. The user interface 404 can present a TDS notification visually or audibly. As an example, the notification can include a notification 1216 (shown in FIG. 12) regarding two DTC that were set along a particular point of Path-3 1206. The notification can alert a user of the TDS presentation device 116 regarding a location where the two DTC were set by a vehicle. In a similar manner, a notification could alert a user to locations along a path at which the vehicle provided VDV that exceeded a threshold value or fell within a certain range of VDV… ”;

Regarding claim 19, Cacabelos and Kim teach the method as claimed in claim 18. Cacabelos further teaches:
The method as claimed in claim 18 further comprising automatically annotating changes in the test drive scenario data that exceed associated tolerance ranges as special events via the analysis unit
(Cacabelos, FIG. 1; FIG. 2: (200), (214); FIG. 8: (808); FIG. 12;
Paragraph [0129]: “Block 808 includes, adding, by the processor 200, a notification within the TDS. The notification can include a notice regarding a VDV, a DCP or the TDS. The user interface 404 can present a TDS notification visually or audibly. As an example, the notification can include a notification 1216 (shown in FIG. 12) regarding two DTC that were set along a particular point of Path-3 1206. The notification can alert a user of the TDS presentation device 116 regarding a location where the two DTC were set by a vehicle. In a similar manner, a notification could alert a user to locations along a path at which the vehicle provided VDV that exceeded a threshold value or fell within a certain range of VDV… ”;
Where the analysis unit (processor 200) analyzes dependencies (differences) in test drive scenario data (vehicle data values (VDV) and annotates changes that exceed associated tolerance ranges (VDV that exceeded a threshold value or fell within a certain range) as special events (TDS notifications)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wei et al. (PGPub No US 2016/0314224 A1) teaches a simulation system for an autonomous vehicle including a user interface configured to facilitate user inputs comprising spontaneous simulated events in a simulated virtual environment during simulated operation of the autonomous vehicle via an autonomous vehicle control system. The system also includes a simulation controller configured to generate simulated sensor data based on model data and behavioral data associated with each of the simulated virtual environment and the spontaneous simulated events. 
Stout et al. (US Patent No 9,098,754 B1) teaches methods and systems for object detection using laser point clouds. A computing device may receive laser data indicative of a vehicle's environment from a sensor and generate a two dimensional (2D) range image that includes pixels indicative of respective positions of objects in the environment based on the laser data. The computing device may modify the 2D range image to provide values to given pixels that map to portions of objects in the environment lacking laser data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tawri M Matsushige whose telephone number is (571)272-3715.  The examiner can normally be reached on M-TH (0830-1600).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571)270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668